IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1137
                            Filed February 17, 2021


DANIEL LEE JENSEN,
     Plaintiff-Appellant,

vs.

KARLA RUTH BACCAM,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Calhoun County, Gina Badding,

Judge.



      Daniel Jensen appeals the dismissal of his contempt application.

AFFIRMED.



      Daniel Lee Jensen, Fair Oaks, California, self-represented appellant.

      Joel Baxter of Wild, Baxter & Sand, P.C., Guthrie Center, for appellee.



      Considered by Bower, C.J., Mullins, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


GAMBLE, Senior Judge.

       Daniel Jensen appeals the district court’s denial of his motion to compel,

which it treated as an application for contempt. We affirm.

       This case has a long history in our court system, which we recently detailed.

See Jensen v. Baccam, No. 18-1848, 2020 WL 2060296, at *2–3 (Iowa Ct. App.

Apr. 29, 2020). Jensen continues to be self-represented. Once again, we note

Jensen has failed to comport with the Iowa Rules of Civil Procedure in many

respects. See id. at *1. For example, again “[h]is brief includes no statement of

the issues presented for review, no routing statement, no statement addressing

how he preserved the issues for review and where they were raised and decided

in the district court, and no scope and standard of review statement.” Id. (citing

Iowa R. App. P. 6.903(2)(c), (d), (g)(1), (g)(2)). His argument section also fails to

cite any pertinent authorities in support of his claims.         See Iowa R. App.

P. 6.903(2)(g)(3) (requiring the argument section to contain “the appellant’s

contentions and the reasons for them with citations to the authorities relied on”).

       We reiterate, “[t]he rules apply equally to parties represented by counsel

and to those who are not.” Jensen, 2020 WL 2060296, at *1. Moving forward,

Jensen and other litigants should be cognizant that failure to comply with our rules

can result in summary dismissal of appeals.1 See, e.g., Hanson v. Harveys Casino


1 We also caution appellants that appellees “may file a motion to dismiss based
upon . . . the appellant’s filing of a document that fails to substantially comply with
the appellate rules . . . .” Iowa R. App. P. 6.1006(1)(a). Those motions “will usually
be granted only if the alleged infractions are repeated or significant and have
resulted in prejudice to another party or the administration of justice.” Id. This is
of particular significance to Jensen because he is has repeatedly failed to comply
with our appellate rules. Should he continue to file appeals noncompliant with our
rules, he leaves himself susceptible to a motion to dismiss.
                                          3

Hotel, 652 N.W.2d 841, 843 (Iowa Ct. App. 2002) (noting “[w]here a party’s failure

to comply with the appellate rules requires the court to assume a partisan role and

undertake a party’s research and advocacy, we will dismiss the appeal” and our

supreme court has “dismissed appeals for substantial failure to comply with the

rules of appellate procedure, even without any finding or suggestion that the

failures required the court to assume a partisan role or engage in a party’s research

or advocacy”); cf. Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in

support of an issue may be deemed waiver of that issue.”). However, when failure

to comply with our rules does not impede our ability to consider the issues raised,

we will address the merits of an appeal. See State v. Stoen, 596 N.W.2d 504, 507

(Iowa 1999).

       In the present appeal, the argument section of Jensen’s brief is unfocused

and does not contain relevant caselaw to help illuminate his claims. As a result, it

is difficult to discern his arguments on appeal. Nevertheless, without assuming a

partisan role, we can move forward with the understanding Jensen is challenging

evidence supporting the district court’s findings and the district court’s exercise of

discretion in declining to grant his application for contempt.2

       “A court’s refusal to hold a party in contempt is reviewed ‘to determine if

substantial evidence exists to support the . . . court’s finding.’” In re Marriage of

Gutcher, No. 17-0593, 2018 WL 5292082, at *6 (Iowa Ct. App. Nov. 7, 2018)

(quoting In re Marriage of Hankenson, 503 N.W.2d 431, 433 (Iowa Ct. App. 1993)).


2 To the extent Jensen attempts to challenge the district court’s jurisdiction, his
argument is not sufficiently developed for our consideration. See, e.g., State v.
Williams, No. 19-0152, 2020 WL 4497993, at *6 (Iowa Ct. App. Aug. 5, 2020) (“This
argument is not sufficiently developed to enable our review of it.”).
                                           4


And “[b]ecause [Iowa Code section 598.23 (2019)] provides for the exercise of trial

court discretion in citing and punishing a person for contempt, our review of the

district court’s denial of the application is for an abuse of discretion.” Terry v. Iowa

Dist. Ct., No. 17-0959, 2018 WL 3471836, at *2 (Iowa Ct. App. July 18, 2018)

(citing In re Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995)). “Further, we

will affirm the judgment of the district court unless it is demonstrated the district

court grossly abused its discretion in denying the application.” Id. (citing Swan,

526 N.W.2d at 327).

       “A party alleging contempt has the burden to prove the contemner had a

duty to obey a court order and willfully failed to perform that duty.” Ary v. Iowa

Dist. Ct., 735 N.W.2d 621, 624 (Iowa 2007). “If the party alleging contempt can

show a violation of a court order, the burden shifts to the alleged contemner to

produce evidence suggesting the violation was not willful.” Id. “However, the

person alleging contempt retains the burden of proof to establish willfulness

beyond a reasonable doubt because of the quasi-criminal nature of the

proceeding.” Id.

       Here, Jensen alleges Karla Baccam, his ex-wife, failed to change their

child’s birth certificate to add his name as the father as previously ordered by the

court. Baccam admits the birth certificate has not been changed. However, she

testified to her efforts to get the birth certificate changed. Baccam testified she

twice attempted to have Jensen’s name added to the child’s birth certificate but the

Office of Vital Records and Statistics refused to process her requests because the

child’s name was not properly stated in the court order. She asked Jensen for

help, but he told her he tried to change the name on the birth certificate and could
                                          5


not and it was her responsibility. The clerk of court told her she needed to hire a

lawyer to have the court order changed. She did not have the funds to do so until

the contempt hearing when she requested an order nunc pro tunc through her

court appointed counsel.

       The district court found Baccam’s violation was not willful and declined to

hold her in contempt. Instead, the district court set a deadline for Baccam to

reapply for a change in the birth certificate and ordered her to file a motion setting

forth the information needed to correct the court order to accomplish this task. This

was a reasonable approach to solving the problem. We find substantial evidence

supports the district court’s findings and conclude the district court did not abuse

its discretion in dismissing Jensen’s application.

       We affirm without further opinion. See Iowa Ct. R. 21.21(1)(b), (d), (e).

       AFFIRMED.